DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (EP 3,622,364) in view of Zhang (CN 10-9300162).
Regarding Claims 1 and 9, Szatmary teaches a robot (including a lidar, a memory, and a processor) [0023; 0036; 0060-63; 0067] and a computer-implemented laser data calibration method for a movable device having a lidar [0023; 0036; 0060-63; 0067], comprising executing on a processor of the movable device the steps of: obtaining a pose of the movable device [0054; 0064; 0067; 0077]; determining a pose of the lidar based on the pose of the movable device [0054; 0064; 0067; 0077] and a transformation relationship between the movable device and the lidar, wherein the transformation relationship between the movable device and the lidar is determined based on an installation position of the lidar on the movable device; determining an instantaneous speed of the lidar [0041; 0057; 0064; 0077; 0095-99] based on the pose of the lidar at two adjacent time points; determining a delay time of an collection time of one frame of raw laser data obtained through the lidar by scanning for one round with respect to an collection time of a first raw laser data [0057; 0081; 0093-0100; 0103]; and obtaining a calibration data of the raw laser data [0064; 0082; 0099; 0104-5] based on the instantaneous speed [0041; 0057; 0064; 0077; 0095-99], the delay time, and the raw laser data [0057; 0081; 0093-0100; 0103]. Szatmary does not explicitly teach and a transformation relationship between the movable device and the lidar, wherein the transformation relationship between the movable device and the lidar is determined based on an installation position of the lidar on the movable device; or determining (an instantaneous speed)… based on the pose of the lidar at two adjacent time points. Zhang teaches obtaining (also) a pose of the movable device [“Disclosure of Invention” Page 3, Sections 2-7];  determining (also) a pose of the lidar based on the pose of the movable device [“Disclosure of Invention” Page 3, Sections 2-7] and a transformation relationship between the movable device and the lidar [“Disclosure of Invention” Page 3, Sections 2-7], wherein the transformation relationship between the movable device and the lidar is determined based on an installation position of the lidar on the movable device [“Disclosure of Invention” Page 3, Sections 2-7]; determining (an instantaneous speed ) … based on the pose of the lidar at two adjacent time points [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of  a 3-D object in motion, and transformation between spherical, and cubic coordinate systems may be necessary. 
Regarding Claims 2 and 10, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a single-line lidar [Patent Citation 1], the step of determining the pose of the lidar based on the pose of the movable device [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7] and the transformation relationship between the movable device and the lidar comprises: determining a horizontal position difference of the lidar with respect to the movable device based on the installation position of the lidar on the movable device [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7];  and determining the pose of the lidar by … indicates the transformation relationship between the movable device and the lidar. [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7; Patent Citation 1]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of  a 3-D object in motion, and transformation between spherical, and cubic coordinate systems may be necessary. 
Regarding Claims 3 and 11, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a multi-line lidar, the step of determining the pose of the lidar based on the pose of the movable device and the transformation relationship between the movable device and the lidar comprises: determining a corresponding transformation matrix based on the transformation relationship between the movable device and the lidar; and taking a product of the pose of the movable device and the transformation matrix as the pose of the lidar [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of a 3-D object in motion, and transformation between spherical, and cubic coordinate systems may be necessary.
Regarding Claims 4 and 12, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a single-line lidar, the instantaneous speed of the lidar includes three components … the step of determining the instantaneous speed of the lidar based on the pose of the lidar at the two adjacent time points comprises: determining three components … included in the instantaneous speed by the following [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7; Patent Citation 1]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of a 3-D object in motion, and transformation between spherical, and cubic coordinate systems may be necessary.
Regarding Claims 5 and 13, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a multi-line lidar, and the instantaneous speed is represented by an instantaneous speed matrix, the step of determining the instantaneous speed of the lidar based on the pose of the lidar at the two adjacent time points comprises: obtaining a first difference between the pose of the lidar corresponding to the time point and the pose of the lidar corresponding to the time point… wherein the time point and the time point are adjacent time points: obtaining a second difference between the time point … and taking a quotient of the first difference and the second difference as the instantaneous speed matrix of the lidar [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7; Patent Citation 1]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of a 3-D object in motion, and transformation between spherical, and cubic coordinate systems may be necessary.
Regarding Claims 6 and 14, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a single-line lidar the step of obtaining the calibration data of the raw laser data based on the instantaneous speed, the delay time, and the raw laser data comprises: calculating the delay time of the collection time of the ran laser data of point with respect to the collection time of the first raw laser data …by the following… aid transforming the Cartesian coordinate in the coordinate system of pose1 to a polar coordinate by the following formulas… [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7; Patent Citation 1]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of a 3-D object in motion, and transformation between spherical, and cubic/Cartesian coordinate systems may be necessary.
Regarding Claims 7 and 15, Szatmary does not explicitly teach – but Zhang does teach wherein if the lidar is a multi-line lidar, the step of obtaining the calibration data of the raw laser data based on the instantaneous speed. the delay time and the raw laser data comprises: transforming the raw laser data from a form of polar coordinate to a form of Cartesian coordinate: and obtaining the calibration data of the raw laser data transformed to the form of Cartesian coordinate by the following…  [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7; Patent Citation 1]. It would have been obvious to modify the robot, lidar and method of Szatmary to include a transformation relationship between the device and the lidar, and determine pose based on lidar measurements at two adjacent time points in because multiple measurements are needed to measure the position and geometry of a 3-D object in motion, and transformation between spherical, and cubic/Cartesian coordinate systems may be necessary.
Regarding Claims 8 and 16, Szatmary also teaches wherein the step of obtaining the calibration data of the raw laser data based on the instantaneous speed, the delay time, and the raw laser data comprises: obtaining the calibration data of the raw laser data based on the instantaneous speed, the delay time, and the raw laser data. and projecting the positions of all the raw laser data obtained in the same frame to the position of the first raw laser data in the same frame [0041; 0057; 0064; 0077; 0081; 0093-0100; 0103-05]. Zhang additionally teaches this limitation in [“Disclosure of Invention” Page 3, Sections 2-7; “Detailed Description, Pages 4-5; Sections 1-7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645